PARKER, Acting Chief Judge.
Joseph Henry appeals from his judgment and sentence for burglary of a dwelling, petit theft, and possession of burglary tools. He contends that the trial court committed reversible error in prohibiting the admission into evidence of a proffered out-of-court statement. Henry’s codefend-ant raised this samé issue in Buchanan v. State, 743 So.2d 59 (Fla. 2d DCA 1999), and this court reversed and remanded for a new trial. Therefore, based on our opinion in Buchanan, we reverse Henry’s judgment and sentence and remand for a new trial.
Reversed and remanded.
BLUE and GREEN, JJ., Concur.